Third District Court of Appeal
                                State of Florida

                          Opinion filed March 9, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1655
                       Lower Tribunal No. F20-3718A
                           ________________


                           Kelly Nelson, et al.,
                                  Petitioners,

                                      vs.

                          The State of Florida,
                                 Respondent.



     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

      Carlos J. Martinez, Public Defender, and John Eddy Morrison,
Assistant Public Defender, Law Offices of Kawass, P.A., and Kristen A.
Kawass, for petitioners.

      Ashley Moody, Attorney General, and Brian H. Zack, Assistant
Attorney General, for respondent.


Before MILLER, LOBREE, and BOKOR, JJ.

     MILLER, J.
                      ON MOTION FOR REHEARING

      Respondent’s motion for rehearing is denied. We withdraw our prior

opinion and substitute the following opinion in its stead.

      Petitioners, Kelly Nelson and Alex John Saiz, seek certiorari review of

a lower court order denying their motions for protective order and to quash a

subpoena duces tecum. 1 The subpoena requires Saiz, Nelson’s former

counsel, to produce certain audio and visual recordings, billing and payment

records, and telephone numbers, and to further submit to a deposition.

Petitioners contend compliance with the subpoena will invade the work

product and attorney-client privilege. We find no departure from the essential

requirements of law in compelling the production of the requested recordings

and documents. Because the undeveloped record before us fails to establish

waiver, however, we quash that portion of the order allowing deposition

inquiry into communications protected by attorney-client privilege.

                               BACKGROUND

      The facts relevant to the petition are largely undisputed. After Nelson

was jailed for armed robbery and detained without bond, the alleged victim

in the case was murdered in front of her three-year-old daughter. Before



1
 At his request, we have realigned Saiz as an additional petitioner in these
proceedings.

                                       2
news sources reported the identity of the victim, Saiz contacted the

prosecutor on the case and informed him the victim was dead. Saiz told the

prosecutor he had received the information from Nelson, who had

purportedly informed Saiz he learned of the murder from a news outlet.

      The State issued a subpoena duces tecum, directing Saiz to appear

for deposition and produce the following documents: (1) video or audio

recordings involving the victim and an individual affiliated with the underlying

robbery case; (2) billing and payment details relating to his representation of

Nelson; and (3) telephone numbers for the affiliate and her associates.

Importantly, the subpoena did not place any limit on the areas of deposition

inquiry.

      Saiz filed, and Nelson later adopted, the motions under review,

contending the subpoena targeted information protected by attorney-client

privilege and the requested documents constituted work product. 2 The trial

court convened a hearing on the motions.

      At the hearing, the State argued it was unable, without undue hardship,

to obtain the substantial equivalent of the subpoenaed documents and

recordings.   It further argued that although confidential conversations


2
  We summarily reject petitioners’ further claims that certain subpoenaed
documents and recordings are shielded from disclosure by attorney-client
privilege.

                                       3
between Saiz and Nelson were cloaked in attorney-client privilege, voluntary

disclosure to the prosecutor constituted a waiver as to those communications

relating to the homicide. Saiz disputed, both orally and in writing, the details

of the conversation.

      At the conclusion of the hearing, the court denied the motions.

Reconsideration proved futile, and the instant petition ensued.

                          STANDARD OF REVIEW

      Although “[c]ertiorari is an extraordinary remedy that is available only

in limited circumstances,” it is warranted when an order results in a material

injury for the remainder of the case, which cannot be corrected on plenary

appeal, and departs from the essential requirements of law. Charles v. State,

193 So. 3d 31, 32 (Fla. 3d DCA 2016); see Fernandez-Andrew v. Fla.

Peninsula Ins. Co., 208 So. 3d 835, 837 (Fla. 3d DCA 2017). Orders granting

the discovery of privileged materials, by deposition or otherwise, are

amenable to certiorari review because plenary appeal in such circumstances

seldom provides adequate redress. McGarrah v. Bayfront Med. Ctr., Inc.,

889 So. 2d 923, 925 (Fla. 2d DCA 2004).

                             LEGAL ANALYSIS

      We discern no error in the compelled production of recordings, billing

and payment records, and telephone numbers.                These documents



                                       4
constitute, at best, fact work product, and the State has made a reasonable

showing of need and inability to obtain the substantial equivalent without

undue hardship. See State v. Rabin, 495 So. 2d 257, 262 n.6 (Fla. 3d DCA

1986); Dade Cnty. Sch. Bd. v. Soler, 534 So. 2d 884, 885 (Fla. 3d DCA

1988); see also E. Air Lines, Inc. v. Gellert, 431 So. 2d 329, 331 (Fla. 3d

DCA 1983); In re Slaughter, 694 F.2d 1258, 1260 (11th Cir. 1982). Further,

nothing in the trial court’s order precludes the redaction of any mental

impressions or opinions prior to disclosure. See Finol v. Finol, 869 So. 2d

666 (Fla. 4th DCA 2004). Thus, we turn our analysis to the deposition.

      Codified in section 90.502, Florida Statutes (2022), “[t]he attorney-

client privilege is the oldest of the privileges for confidential communications

known to the common law.” Upjohn Co. v. United States, 449 U.S. 383, 389

(1981). “It is therefore not only an interest long recognized by society but

also one traditionally deemed worthy of maximum legal protection.” Am.

Tobacco Co. v. State, 697 So. 2d 1249, 1252 (Fla. 4th DCA 1997) (quoting

Haines v. Liggett Grp. Inc., 975 F.2d 81, 90 (3d Cir. 1992)). The privilege

developed to encourage “full and frank communication between attorneys

and their clients and thereby promote broader public interests in the

observance of law and administration of justice.” Upjohn Co., 449 U.S. at

389. To that end, the attorney must “know all that relates to the client’s



                                       5
reasons for seeking representation if the professional mission is to be carried

out.” Trammel v. United States, 445 U.S. 40, 51 (1980).

      Although waiver of attorney-client privilege is not favored under Florida

law, assigning the burden of proof in such cases is an unclear exercise. See

TIG Ins. Corp. of Am. v. Johnson, 799 So. 2d 339, 341 (Fla. 4th DCA 2001).

In the federal courts, there is a lack of uniformity as to whether the party

asserting the privilege or the party asserting waiver bears the burden. See

John W. Gergacz, Attorney-Corporate Client Privilege § 5:13 (2021 ed.).

This is because assigning the burden of proof depends on how a court

characterizes the waiver doctrine. Id.

      Florida courts, however, generally assign to the party seeking to

establish waiver the burden of producing evidence supporting such a finding.

See Fla. House of Representatives v. Expedia, Inc., 85 So. 3d 517, 525 (Fla.

1st DCA 2012) (“Expedia claims that it is necessary to prove that it did not

provide the documents independently, so that it can refute a claim that it had

waived the attorney-client privilege with respect to the documents. The

problem with this claim is that the burden of proving a waiver is on the

counties.”); Deloitte, Haskins & Sells v. S. Fin. Holding Corp., 566 So. 2d

906, 906 (Fla. 4th DCA 1990) (“To obtain access to these [financial records],

respondent must make out a prima facie case that Central . . . has waived



                                      6
its [accountant-client] privilege.”); Palm Beach Cnty. Sch. Bd. v. Morrison,

621 So. 2d 464, 469 (Fla. 4th DCA 1993) (placing burden on party seeking

disclosure to prove patient waived psychotherapist-patient privilege);

Zarzaur v. Zarzaur, 213 So. 3d 1115, 1120 (Fla. 1st DCA 2017) (“Any

disclosures beyond what Wife agreed to provide the independent

psychologist may be ordered only upon a record of competent, appropriately

relevant, and timely evidence showing an actual or involuntary waiver by the

Wife within the meaning of the relevant authorities.”); see also Haskell Co. v.

Ga. Pac. Corp., 684 So. 2d 297, 298 (Fla. 5th DCA 1996) (“When a privilege

is facially apparent, the burden is on the party seeking disclosure to show

that the privilege does not apply.”); Brown v. Montanez, 90 So. 3d 982, 986

(Fla. 4th DCA 2012) (“The party seeking the privileged documents has the

burden of proving that an exception to the privilege applies.”); First Union

Nat. Bank v. Turney, 824 So. 2d 172, 183 n.9 (Fla. 1st DCA 2001) (“Just as

the proponent of the privilege has the burden of proof as to facts which give

rise to the privilege, the party seeking to abrogate the privilege has the

burden to prove facts which would make an exception to the privilege

applicable.”). This, in turn, may be refuted by the holder of the privilege.

      To satisfy the initial burden, the party asserting waiver must establish

that the client relinquished any right to maintain the confidentiality of the



                                       7
communication. Section 90.507, Florida Statutes, offers guidance in this

arena, providing, in relevant part:

      A person who has a privilege against the disclosure of a
      confidential matter or communication waives the privilege if the
      person, or the person’s predecessor while holder of the privilege,
      voluntarily discloses or makes the communication when he or
      she does not have a reasonable expectation of privacy, or
      consents to disclosure of, any significant part of the matter or
      communication.

      It is well-settled that the client is the holder of the privilege, not the

attorney. See Hunt v. Blackburn, 128 U.S. 464, 470 (1888); Neu v. Miami

Herald Publ’g. Co., 462 So. 2d 821, 825 (Fla. 1985). Thus, the attorney may

not terminate the privilege unilaterally. See Owners Ins. Co. v. Armour, 303

So. 3d 263, 268 (Fla. 2d DCA 2020). It is equally true, however, that

ordinarily “an attorney has the implied authority to make disclosures in the

course of litigation that will result in a waiver of the attorney-client protection

for the matters disclosed.” Charles W. Ehrhardt, Ehrhardt’s Florida Evidence

§ 502.8 (2018 ed.). There are exceptions, of course, including inadvertent

and bad faith disclosures. Id.

      Harmonizing these competing principles, we conclude that the

disclosure of privileged material by counsel is relevant to determining the

existence of waiver.      It is not, however, dispositive.       Instead, further




                                        8
consideration of the totality of the circumstances and the resultant

reasonable inferences is warranted.

      In the instant case, the State proffered only that Saiz disclosed the

privileged communication to the prosecutor. Saiz disputed the details of the

conversation. There was no evidentiary inquiry or further proffer concerning

the context of the disclosure.

      Under these circumstances, we conclude that the proffer, without

more, was insufficient to support the proposition that Nelson, as opposed to

Saiz, waived the privilege. Accordingly, we quash that portion of the order

requiring Saiz to submit to deposition. 3

      Petition denied in part and granted in part.




3
  Our decision should not be construed as foreclosing the right of the State
to depose Saiz upon a proper showing of waiver.

                                       9